Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as May 11, 2018, the date of the earliest priority application (United States provisional patent application serial number 62/670,622) for any claims which are fully supported under 35 U.S.C. 112(a) by the provisional application.
The effective filing date of this AIA  application is seen as May 13, 2019, the actual filing date, for any claims that are not fully supported by the foregoing provisional application.
The claims filed October 1, 2021 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of the same date.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1, 9, & 16
1, 9, 10, 14, & 16
Cancelled:
none
2 & 17
Withdrawn:
none
None
Added:
none
7-24

Claims 1, 3-16, and 18-24 are currently pending.
Claims 2 and 17 have been cancelled.
No claims have been withdrawn.
Claims 1, 3-16, and 18-24 are currently outstanding and subject to examination.
This is a final action and is the fourth action on the merits.
Allowable subject matter is indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Note to Applicant – Legibility of Documents
Examiner gratefully acknowledges Applicant’s accommodation in making the claim amendments more susceptible to OCR/optical character recognition. The steps taken by Applicant were successful.
If the contrast/prominence of the individual characters (kept, removed, and added – all) is maintained, Applicant may want to consider using a smaller font size, say 12.
Examiner suggests that there may be an issue with the conversion to PDF format and also suggest Applicant investigate at least casually.
At the end of this document, Applicant should note to Office’s future commitment 

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
To date, Applicant has provided no indication of special definitions.

Response to Arguments
Applicant’s arguments, see pages 23-24 for the complete paragraph, with respect to the claims have been fully considered and are persuasive. The rejection of the claims has been withdrawn.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

THE TITLE IS CHANGED TO READ AS:
“Fiber Splice Closure Having a Raised Deck Covering a Splitter”

Claims Allowed
Claims 1, 3-16, and 18-24 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest
the raised deck feature with the splitter on the underside thereof
as set forth in the claimed combination of independent claim(s) 1, 9, and 16.
No references were found that supported these features in combination with the other claimed limitations.
The cited references are seen as providing the closest related art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant’s publication US 20190346646 A1 of November 14, 2019 was previously cited.
No new art is cited.
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
November 9, 2021